FILED IN COURT 0= Ar°SL3
                                                  12tfi Court of Appeals 2isnst




                                                                        FILE: COPY



      RE:   Case   No.   15-0799                     DATE:               10/15/2015
      COA #:   12-14-00016-CV            TC#:   3-41887
STYLE: JUAN ENRIQUEZ
   v. RICK THALER, BRAD LIVINGSTON, OLIVER BELL, TODD
      FOXWORTH, JOHN RUPERT, AND REYNALDO CASTRO

     Today the Supreme Court of Texas granted the
motion for extension of time to file petition for
review under Tex. R. App . P. 53.7(f) in the above-


                           MS.   CATHY   S.   LUSK
                           CLERK,   TWELFTH COURT OF APPEALS
                           1517 WEST FRONT, SUITE 354
                           TYLER, TX  75702
                                                FILE COPY



referenced case.   The petition for review is due"to be
filed no later than November 16, 2015.




                      MS.   CATHY   S.   LUSK
                      CLERK, TWELFTH COURT OF APPEALS
                      1517 WEST FRONT, SUITE 354
                      TYLER, TX  75702